[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT              FILED
                                                         U.S. COURT OF APPEALS
                            ____________________________ ELEVENTH CIRCUIT
                                                            FEBRUARY 7, 2006
                                    No. 05-12164            THOMAS K. KAHN
                            ____________________________         CLERK

                         D.C. Docket No. 02-02505-CV-WBH-1

LOUIS J. BELTRAMI,

                                                                   Plaintiff-Appellant,

                                            versus


SPECIAL COUNSEL, INC., et al.,

                                                                   Defendants-Appellees.

                           _____________________________

                      Appeal from the United States District Court
                          for the Northern District of Georgia
                        ______________________________

                                     (February 7, 2006)

Before BLACK, HULL and FARRIS*, Circuit Judges.

PER CURIAM:


       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
      Louis J. Beltrami appeals an order of the district court granting summary

judgment to Defendant Special Counsel, Inc. on Beltrami’s claim that Special

Counsel violated Title VII, 42 U.S.C. §§ 2000e et seq., by constructively

discharging him in retaliation for filing a Title VII claim. The district court

concluded that Beltrami has not shown a disputed issue of material fact regarding

the severity of the conditions leading to his resignation. We AFFIRM.

      Beltrami’s principal claim is that after he filed a Title VII claim with the

Equal Employment Opportunity Commission, complaining of the emails sent by one

of his employees, Special Counsel decided to retaliate by firing him. To accomplish

this end while avoiding a Title VII retaliation claim, Special Counsel set forth a list

of extremely difficult work objectives for Beltrami to accomplish within thirty days,

intending to fire him when he failed to meet them.

      “To establish a prima facie case of retaliation under 42 U.S.C. § 2000e-3(a), a

plaintiff must show that (1) she engaged in statutorily protected expression; (2) she

suffered an adverse employment action; and (3) the adverse action was causally

related to the protected expression.” Wideman v. Wal-Mart Stores, Inc., 141 F.3d

1453, 1454 (11th Cir. 1998). The parties agree that the first element is met. The

third element has been established for the purposes of summary judgment by the

close temporal proximity of the EEOC claim and the alleged retaliation. See Shotz

                                           2
v. City of Plantation, 344 F.3d 1161, 1180 n.30 (11th Cir. 2003) (noting that the

element is established by showing that supervisor knew of complaint and that

retaliation occurred within month of filing claim). The dispute turns on whether

Beltrami has met the second element by showing constructive discharge.

      “A constructive discharge occurs when a discriminatory employer imposes

working conditions that are ‘so intolerable that a reasonable person in [the

employee’s] position would have been compelled to resign.’” Fitz v. Pugmire

Lincoln-Mercury, Inc., 348 F.3d 974, 977 (11th Cir. 2003) (alteration in original)

(citation omitted). “Part of an employee’s obligation to be reasonable is an

obligation not to assume the worse, and not to jump to conclusions too fast.”

Garner v. Wal-Mart Stores, Inc., 807 F.2d 1536, 1539 (11th Cir. 1987). The

threshold “is quite high.” Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1231

(11th Cir. 2001) (holding that being berated in public was not sufficient to show

constructive discharge). Compare Fitz, 348 F.3d at 977-78 (being reprimanded and

hearing from coworkers of management’s intent to fire were insufficient to show

constructive discharge) and Pipkins v. City of Temple Terrace, 267 F.3d 1197, 1201

(11th Cir. 2001) (receiving poor evaluations was not sufficient to establish

constructive discharge) with Meeks v. Computer Assocs. Int’l, 15 F.3d 1013, 1015




                                          3
(11th Cir. 1994) (holding court’s finding of constructive discharge was supported

by evidence of plaintiff being placed on probation, receiving unjustified work

evaluations, and being repeatedly screamed at so that supervisor’s “spit was flying

in [plaintiff’s] face”) and Poole v. Country Club of Columbus, Inc., 129 F.3d 551,

552 (11th Cir. 1997) (holding that summary judgment for defendants was

inappropriate where plaintiff was relieved of all responsibilities and was given a

chair with no desk, and other employees were instructed not to speak to her).

      Beltrami has failed to show a disputed issue of material fact regarding

whether he was constructively discharged. His conditions were not objectively

intolerable. Although he faced several difficult tasks, he took no steps to attempt to

meet them. Even if he were likely to be fired if he attempted to accomplish the

tasks, he has not shown that he was being subjected to such intolerable conditions

that he needed to quit immediately. See Rowell v. BellSouth Corp., 433 F.3d 794,

806 (11th Cir. 2005) (“The fact that one of the possible outcomes is that he would

lose his job alone is not sufficient to establish the intolerable conditions sufficient to

justify a finding of constructive discharge . . . .”). On this record, he cannot show

constructive discharge.




                                            4
The order of the district court is AFFIRMED.




                                 5